Exhibit 23.1 Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment No. 6 of our report dated August 30, 2010 relating to the June 30, 2010 financial statements of Hunt for Travel, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida March 7, 2011
